Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 04/01/2021, and 06/21/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Response to Amendment
Amendment to claims of 04/30/2021 is acknowledged.
Claim rejections under 35 U.S.C. § 112 in the Office action of 03/22/2021 are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 23-24, 26-34, and 36-42 have been considered but are moot because the new ground of rejection. 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24, 27, and 29-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009 085265 (Suzuki et al) (hereinafter referred to as D1) in view of JP 58 182064 (hereinafter referred to as D2). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below.  
As to claim 23, D1 discloses a boot (Figures 1-8), comprising: 
a first fastening region (1), a second fastening region (2), and a pleated region (3) between the first fastening region and the second fastening region; 
wherein the first fastening region (12, 12a) includes connecting regions (portions between 19), at least one of lobe regions (19) or guide regions, and a connector seat region (region between 171a and 172a; Figure 4) that has a connector seat region surface (radially outer surface of 12 and 12a) and an opposing undersurface (surface of 10), wherein there is at least one inner groove located on the undersurface in the lobe regions or in the guide regions (portions between 14, 15, and 16; Figures 1, 4-6, and 8); 
wherein there are at least two substantially parallel outer grooves (lacks disclosure) in the lobe regions or in the guide regions, starting from the connector seat region surface; and 
at least one inner groove located on the undersurface of the connector seat region is located between the at least two outer grooves (lacks disclosure) starting from the connector seat region surface, when seen in a cross section.  
	D2 teaches a bellow, in Figure 2, with a first fastening region (fastening portion on the left side), a second fastening region (fastening portion on the right side), and a pleated region (1) between the first fastening region and the second fastening region; and the first fastening region has a connector seat region surface with grooves and an opposing undersurface with grooves. D2 teaches it is known in the art to have at least two substantially parallel outer grooves on the connector seat region in the guide region and at least one inner groove located on the undersurface of the connector seat region is located between the at least two outer grooves for secured attachment and thus effective sealing. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to modify the connector seat region of D1 to include (a) at least two substantially parallel outer grooves in the lobe regions or in the guide regions, starting from the connector seat region surface, and (b) at least one inner groove located on the undersurface of the connector seat region is located between the at least two outer grooves starting from the connector seat region surface, when seen in a cross section, as taught by D2 since the claimed invention is merely a combination of known elements (such as having two substantially parallel outer grooves and one inner groove disposed between the two parallel outer grooves), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for secured attachment and effective sealing.


As to claim 24, D1 discloses the boot according to claim 23, wherein a material thickness of the connector seat region, determined between the connector seat region surface and a groove base of the at least one inner groove is substantially the same in the lobe regions or in the guide regions (Figures 1, 4-6, and 8 of D1)  

As to claim 27, D1 discloses the boot according to claim 23, wherein the at least one inner groove or the at least two outer grooves have different depths in the lobe regions or in the guide regions (Figures 1, 4-6, and 8).

As to claim 29, D1 discloses the boot according to claim 23, wherein there is at least one reinforcement rib (6) in the at least one inner groove or the at least two outer grooves (Figures 4-6, and 8).

As to claim 30, D1 discloses the boot according to claim 29, wherein at least one of the reinforcement ribs (6) has a radial orientation (Figures 4-6, and 8).

As to claim 31, D1 discloses the boot according to claim 29, wherein at least one of the reinforcement ribs (6) is formed at an angle to a radial orientation of the boot (Figures 4-6, and 8).


As to claim 32, D1 discloses the boot according to claim 23, wherein the at least one inner groove or the at least two outer grooves form annular grooves (Figures 1, 4-6, and 8),

As to claim 33, D1 discloses the boot according to claim 23, wherein the at least one inner groove is located in the lobe regions and in the guide regions, and the at least two outer grooves form annular grooves (Figures 1, 4-6, and 8),

As to claim 34, D1 discloses the boot according to claim 23, wherein the at least one inner groove and the at least two outer grooves are located in the lobe regions and in the guide regions (Figures 1, 4-6, and 8).

As to claim 35, D1 discloses the boot according to claim 23, wherein the at least one inner groove located on the undersurface of the first connector seat region is located between the at least two outer grooves starting at the connector seat region surface, when seen in a cross section (Figures 1, 4-6, and 8).

As to claim 36, D1 discloses the boot according to claim 23, wherein the at least one inner groove is located substantially in the middle of the cross section of the first fastening region in the connector seat region (Figures 1, 4-6, and 8).

As to claim 37, D1 discloses the boot according to claim 23, wherein a material thickness of the first fastening region beneath the at least two outer grooves is 

As to claim 38, D1 discloses the boot according to claim 23, wherein there are at least two sealing lips (14, and 15} located on the undersurface of the first fastening region (Figures 1, 4-6, and 8).

As to claim 39, D1 discloses the boot according to claim 38, wherein the at least two sealing lips (14, and 15} are located substantially beneath the at least two outer grooves, at least in the lobe regions or in the guide regions (Figures 1, 4-6, and 8).

As to claim 40, D1 discloses the boot according to claim 23, wherein there are two (lacks disclosure) positioning ribs (16) on the undersurface in the connecting regions.
D1 discloses the claimed invention with positioning rib 16, except for two positioning ribs. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have two positioning ribs, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. One skill in the art would realize that having two positioning ribs would facilitate the alignment and thus effective sealing.

As to claim 41, when D1 modified with duplication of parts (positioning rib) such that the at least two sealing lips are located between the positioning ribs, the combination teaches the claimed limitations.

Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009 085265 (Suzuki et al) (hereinafter referred to as D1) and JP 58 182064 (hereinafter referred to as D2) in view of US 7,326,119 (Toriumi) (hereinafter referred to as D3). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below.

As to claim 42, D3 teaches a boot with positioning rib 32 and sealing rib 16 having different cross section profiles to provide secured attachment and sealing. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of AAPA to have the cross section profiles of the at least two sealing lips and the two positioning ribs differ from one another as taught by Toriumi since the claimed invention is merely a combination of known elements (such as having different cross sectional profiles), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing with secured attachment.




Allowable Subject Matter
Claims 26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675